 
Exhibit 10.02
 
Greystone Business Resources
 
Merchant Receivable Sale and Security Agreement
 
This Merchant Receivable Sale and Security (“Agreement”) dated this 7th day of
November 2008 is made by and between GIA Capital, Inc., having its principal
office at 3993 Howard Hughes Parkway, Suite 250, Las Vegas, NV 89169-6754
(“Purchaser”) and the merchant listed below (“Merchant”).
 
Merchant Information:  Corporation
 
Business Legal Name:  Landis Salons, Inc.
 
Doing Business As (DBA Name):  Landis Salon
 
Federal ID #: 59-3822223
 
State of Incorporation:  Utah
 
Principal Place of Business / Mailing Address:  59 W. 100 S., 2nd Floor, SLC, UT
84101
 
Business Locations: (If more than 2, please place additional addresses on
Exhibit A)
 
1.  1298 South 900 East, S.L.C., UT 84105
 
PURCHASE AND SALE OF FUTURE RECEIVABLES
 
In consideration of the payment of the purchase price specified below (the
“Purchase Price”), Purchase will purchase from Merchant, and Merchant will sell
to Purchase, the percentage specified below (the “Specified Percentage”) of each
of Merchant’s future accounts and contract rights arising from or relating to
the payment of the gross amount of monies from the use of Merchant’s customers
of credit cards or debit cards for the purchase of Merchant’s goods or services
at each of Merchant’s locations (“Future Receivables”) until the amount
specified below (“Purchased Amount”) has been paid to Purchaser.  Prior to
receipt of the Purchase Price, Merchant shall enter into a credit card
processing agreement with a credit card processor approved by Purchaser (the
“Processor”).  Merchant and Purchaser agree that this Agreement is an agreement
to purchase future credit card receivables and is not a loan from Purchaser to
Merchant.  Both parties agree that this agreement is entered into for business
or commercial purposes and that the funds from the Purchase Price will not be
used for personal, family or household purposes.
 
Amount of Future Credit Card Receipts to be Purchased *– Purchase Amount
$101,470.00
 
Amount to be Funded to Merchant* - Purchase Price $73,000.00
 
Specified Percentage (Daily Batch Split)* - 90% Merchant; 10% Purchase
 
* The numbers inserted in each of these sections are only projections and are
subject to change once Purchaser has completed its due diligence.  Any revisions
to these sections shall be made pursuant to an Addendum to this Agreement
executed by both Purchaser and Merchant.
 
At the time of entering into this Agreement, Merchant shall elect Option 1 – The
Control Account Option or Option 2 – The Processor Split Option.  Such election
shall be made by Merchant by initialing the appropriate statement set forth on
the signature page hereto.  Provided that merchant is not in default under the
terms of this Agreement, Merchant may change its election at any time during the
term of this Agreement by giving Purchaser no less than 30 days prior written
notice specifying its desire to change from one option to the other.  Purchaser
can accept or reject such notice to change Merchant’s election in Purchaser’s
sole discretion.
 
Option 1 – The Control Account Option (the following Section A1 shall only apply
if The Control Option is elected)
 
A1.  Processing and Control Account
 
A1.1.  Prior to the payment of the Purchase Price, Merchant agrees to enter into
an agreement or agreements with Processor acceptable to Purchaser to obtain
credit and debit card processing services (whether one or more, the “Processor
Agreement”).  In additional, Merchant agrees that it shall deliver to the
Processor written irrevocable instructions to pay all credit card settlements
due and owing to Merchant under the Processor Agreement directly to the Control
Account (as hereinafter defined) until the full amount of the Purchased Amount
has been paid to Purchaser (the “Control Account Instruction”).  Merchant
understands that the Control Account Instruction shall be irrevocable, absolute
and unconditional until such time as Purchaser has received the total Purchased
Amount set forth herein, and any other amounts due.  Prior to the payment of the
Purchase Price, Purchaser shall receive evidence, in form and substance
acceptable to Purchaser that the Control Account Instruction has been delivered
to Processor.  Merchant further acknowledges and agrees that Processor will be
acting on behalf of Purchaser to collect the Amount of Future Credit Card
Receipts to be Purchased.  Merchant acknowledges and agrees that Processor may
provide Purchaser with Merchant’s credit card, debit card and any other payment
card processing history, including without limitation Merchant’s chargeback
experience and any communications about Merchant received by Processor from a
card processing system, as well as any other information Purchaser deems
pertinent to this Agreement, including, without limitation the foregoing
information as it relates to Merchant’s principal and affiliates.  In the event
that the Processor refuses to honor a request by Purchaser for such credit card
sales history then, upon request of Purchaser to Merchant, merchant shall
immediately obtain the credit sales history from the Processor and deliver the
information to Purchaser within five (5) business days on Purchaser’s
request.  Merchant understands that Purchaser does not have any power or
authority to control Processor’s actions with respect to the authorization,
clearing, settlement and other processing of card transactions.  Purchaser is
not responsible for Processor’s actions, and Merchant agrees to hold Purchaser
harmless for Processor’s actions or omissions.
 
A1.2. Upon execution of this Agreement by Purchaser and Merchant, Purchaser, on
behalf of Merchant, will establish an account (the “Control Account”).  In
connection therewith, Purchaser, Merchant and the bank (the “Control Account
Bank”) will enter into a Deposit Account Control Agreement (the “Account Control
Agreement”), which, among other things will provide that (i) Purchaser has a
security interest in the Control Account and (ii) the Specified Percentage of
all amounts deposited therein will be distributed directly to Purchaser, with
the balance distributed to Merchant, until such time as Purchaser receives the
total Purchased Amount, and any other amounts due pursuant to this
Agreement.  The Merchant understands and agrees that the Control Account shall
be the sole depository for Merchant’s credit card settlements until Purchaser
receives payment in full of the Purchased Amount, and any other amounts due
pursuant to this Agreement; provided, however, that Purchaser shall have the
right to change
 
Control Account Bank or location of the Control Account from time-to-time, at
its sole discretion, upon providing advance written notice to Merchant and the
Processor. Merchant agrees to cooperate fully with Purchaser and Control Account
Bank, now and as may be required from time to time, in executing and delivering
any and all documents required to establish the Control Account in accordance
with the terms hereof.  Any fees, costs, or expenses associated with the Control
Account shall be the responsibility of Merchant, and Merchant hereby authorizes
Control Account Bank to debit the Control Account for such fees, costs or
expenses.  The Merchant acknowledges and agrees that any debits resulting from
chargebacks or reversals, Processor fees or other sources that are charged to
the Control Account are the sole responsibility of Merchant and Merchant hereby
authorizes Control Account Bank to transfer such debits through to Merchant’s
bank accounts via automated clearing house procedures.
 
A1.3.  The Merchant agrees that, in accordance with the Account Control
Agreement, Control Account Bank may rely upon the instruction of Purchaser,
without any independent verification of, or approval by, Merchant, in making
distributions from the Control Account.
 
A1.4.  The Merchant understands and agrees that (i) Purchaser, is not affiliated
with Control Account Bank, except with regard to its banking relationship; (ii)
except as normally associated with  bank accounts, Purchaser does not have the
power or authority to control Control Account Bank’s actions; (iii) Purchaser is
not responsible for Control Account Bank’s actions; and (iv) Merchant agrees to
release and hold harmless Purchaser for claims arising from, or related to,
Control Account Bank’s actions or activities.
 
A1.5. When Purchaser has received the entire Purchased Amount, and any other
amounts due pursuant to this Agreement, Purchaser shall provide a termination
notice pursuant to the terms of the Account Control Agreement instructing
Control Account Bank to remit all future Merchant credit card settlements
directly to Merchant.  Within five (5) business days after Purchaser provides
notice to Merchant that the Purchased Amount, and any other amounts due, has
been received, Purchaser shall instruct the Processor to redirect the credit
settlements from the Control Account to an account to be designated by Merchant
and Merchant is herby authorized to close the Control Account.  Upon providing
notice to Merchant, Purchaser shall have no liability to Merchant with regard to
(i) redirection of the credit card settlements, or (ii) closure of the Control
Account in accordance with this Agreement.
 
A1.6. Purchaser shall have the right, but not the obligation, to produce a
monthly processing statement reflecting activity in the Control Account.
 
A1.7. Merchant agrees that Purchaser has the option in its sole and absolute
discretion to instruct Processor to conduct a processing trial (the “Processing
Trial”) to determine whether Future Receivables will be correctly processed
through Processor to the Control Account.  Purchaser agrees to make a
determination as to whether to purchase Future Receivables promptly after the
completion of the Processing Trial.  If Purchaser decides to purchase Future
Receivables, then all of the cash received by Purchaser in connection with the
Processing Trial prior to the payment of the Purchase Price shall be applied to
reduce the Purchased Amount.  If Purchaser conducts a Processing Trial, it shall
not create an obligation on behalf of Purchaser to purchase any Future
Receivables, and Purchaser expressly reserves the right to not purchase any
Future Receivables and not pay the Purchase Price to Merchant.  If Purchaser
decides to not purchase Future Receivables and not pay the Purchase Price, this
Agreement shall have no further effect and Purchaser shall, promptly after
receipt from the Processor, direct Control Account Bank to forward to Merchant
any cash deposited into the Control Account in connection with the Processing
Trial.
 
A1.8.  In case any “Event of Default” (as defined below) shall occur, Merchant
hereby irrevocably appoints Purchaser as its agent and attorney-in-fact with
full authority to take any action or execute any instrument or document to
settle all obligations due to Purchaser from Processor or from Merchant, under
this Agreement, including without limitation: (i) to obtain and adjust
insurance; (ii) to receive, endorse and collect any checks, notes, drafts,
instruments, documents, or chattel paper in connection with clause (i); (iii) to
sign Merchant’s name on any invoice, bill of lading, or assignment directing
customers or account debtors to make payment directly to Purchaser; (iv) to make
withdrawals by Electronic Funds Transfer (EFT) through the Automated Clearing
House (ACH) Network and/or Federal Reserve Wire System in the bank account of
Merchant in order to effect debits or credits to Purchaser pursuant to the terms
of this Agreement; and (v) to file any claims or take any action or institute
any proceeding that Purchaser may deem necessary for the collection of any of
the unpaid Purchased Amount, or otherwise to enforce its rights with respect to
payment of the Purchased Amount.
 
1.9.  If the Processor, Merchant or Control Account Bank remits more than the
Purchased Amount to Purchaser, Purchaser will forward the overpayment to
Merchant promptly after receipt of a written request from Merchant but in no
event later than six months after the full Purchased Amount has been remitted.
 
Option 2 – The Processor Split Option (the following Section B1 shall only apply
if The Processor Split Option is elected)
 
B1.  Processing.
 
B1.1.  Merchant agrees to enter into an agreement with Processor acceptable to
Purchaser to obtain credit and debit card processing services (the “Processor
Agreement”), and hereby authorizes and instructs Processor to pay the funds
attributable to the Specified Percentage of the Future Receivables to Purchaser
rather than to Merchant until all funds attributable to the Specified Amount of
Future Receivables have been paid to Purchaser.  This authorization is
irrevocable, absolute and unconditional.  Merchant further acknowledges and
agrees that Processor will be acting on behalf of Purchaser to collect the
Specified Percentage of Future Receivables.  Merchant hereby irrevocably grants
Processor the right to hold each day the Specified Percentage of the Future
Receivables and to pay Purchaser directly (at, before or after the time
Processor credits or remits to Merchant the balance of such Future Receivables
not sold by Merchant to Purchaser) until the entire Specified Amount of Future
Receivables has been paid in full.  Merchant acknowledges and agrees that
Processor may provide Purchaser with Merchant’s credit card, debit card and
other payment card processing history, including without limitation Merchant’s
chargeback experience and any communications about Merchant received by
Processor from a card processing system, as well as any other information
Purchaser deems pertinent to this Agreement, including, without limitation the
foregoing information as it relates to Merchant’s principal and affiliates.  In
the event that the Processor refuses to honor a request by Purchaser for such
credit card sales history then, upon request of Purchaser to Merchant, Merchant
shall immediately obtain the credit card sales history from the Processor and
deliver the information to Purchaser within five (5) business days of
Purchaser’s request.   Merchant agrees that Processor will charge and collect
from Merchant its processing fees (including processing fees attributable to the
Specified Percentage of the Future Receivables) and the Specified Percentage on
a daily discounted basis, as well as any other obligation owed by Merchant to
Processor.  Merchant understands that Purchaser does not have any power or
authority to control Processor’s actions with respect to the authorization,
clearing, settlement and other processing of card transactions, Purchaser is not
responsible for Processor’s actions, and Merchant agrees to hold Purchaser
harmless for Processor’s actions or omissions.
 
B1.2. Upon Merchant’s request or otherwise, Purchaser may produce a monthly
statement reflecting the delivery of the Future Receivables from Merchant via
the Processor.
 
B1.3.  Merchant acknowledges and agrees that Processor may provide Purchaser
with Merchant's credit card history as well as that of its principal and
affiliates without the prior consent of Merchant, its affiliates or principals.
 
B1.4.  Merchant agrees that Purchaser has the option in its sole and absolute
discretion to instruct Processor to conduct a processing trial (the “Processing
Trial”) to determine whether Future Receivables will be correctly processed
through Processor and the Specified Amount of Future Receivables will be
appropriately transferred by Processor to Purchaser.  Purchaser agrees to make a
determination as to whether to purchase the Purchased Amount of Future
Receivables promptly after the completion of the Processing Trial.  If Purchaser
decides to purchase the Purchased Amount of Future Receivables, then all of the
cash received by Purchaser in connection with the Processing Trial prior to the
payment of the Purchase Price shall be applied to reduce the Purchased
Amount.  If Purchaser conducts a Processing Trial, it shall not create an
obligation on behalf of Purchaser to purchase any Future Receivables, and
Purchaser expressly reserves the right to not purchase the Specified Amount of
Future Receivables and not pay the Purchase Price to Merchant.  If Purchaser
decides to not purchase the Purchased Amount of Future Receivables and not pay
the Purchase Price, this Agreement shall have no further effect and Purchaser
shall, promptly after receipt from the Processor, return to Merchant any cash
received by Purchaser in connection with the Processing Trial.
 
B1.5. In case any “Event of Default” (as defined below) shall occur, Merchant
hereby irrevocably appoints Purchaser as its agent and attorney-in-fact with
full authority to take any action or execute any instrument or document to
settle all obligations due to Purchaser from Processor or from Merchant, under
this Agreement, including without limitation: (i) to obtain and adjust
insurance; (ii) to receive, endorse and collect any checks, notes, drafts,
instruments, documents, or chattel paper in connection with clause (i); (iii) to
sign Merchant’s name on any invoice, bill of lading, or assignment directing
customers or account debtors to make payment directly to Purchaser; (iv) to make
withdrawals by Electronic Funds Transfer (EFT) through the Automated Clearing
House (ACH) Network and/or Federal Reserve Wire System in the bank account of
Merchant in order to effect debits or credits to Purchaser pursuant to the terms
of this Agreement; and (v) to file any claims or take any action or institute
any proceeding that Purchaser may deem necessary for the collection of any of
the unpaid Purchased Amount, or otherwise to enforce its rights with respect to
payment of the Purchased Amount.
 
B1.6. If the Processor or Merchant remits more than the Purchased Amount to
Purchaser, Purchaser will forward the overpayment to Merchant promptly after
receipt of a written request from Merchant but in no event later than six months
after the full Purchased Amount has been remitted.
 
2.  Representations and Warranties of Merchant
 
Merchant hereby represents and warrants to Purchaser as follows on the date
hereof and on the date of each sale of Future Receivables to Purchaser:
 
2.1.  All of the information provided by or on behalf of Merchant to Purchaser
on its application and in connection with the execution of, or pursuant to this
Agreement, is true and correct in all material respects.  Merchant has a
continuing obligation to furnish to Purchaser any such additional information
required to maintain the accuracy of the information set forth on its
application, and that would be required as Purchaser may reasonably request from
time to time.  Merchant has not supplied any false or misleading information,
whether in writing, verbally or otherwise, to Processor.
 
2.2.  Merchant has and is in compliance with all permits, licenses, approvals,
consents and other authorizations necessary to conduct its business.  Merchant
is in compliance with, and the execution of this Agreement and consummation of
the transaction contemplated herein will not conflict with: (a) any and all
applicable federal, state and local laws and regulations; (b) any agreements to
which Merchant is a party; and (c) the bylaws, articles of incorporation or
other organizational documents of Merchant.  Merchant possesses all requisite
permits, authorizations and licenses to own, operate and lease its properties.
 
2.3.  Merchant, and the person(s) signing this Agreement on behalf of Merchant,
has full power and authority to enter into and perform the obligations of
Merchant under this Agreement, all of which have been duly authorized by all
necessary and proper action.
 
2.4.  There is no claim, action, suit, arbitration or other proceeding or
investigation pending or, to Merchant’s knowledge, threatened against Merchant,
involving a dispute of more than $5,000.
 
2.5.  Merchant is the owner of its business premises and has presented
documentation verifying ownership to Purchaser, or occupies its business
premises pursuant to a valid and enforceable lease or sublease, a copy of which
has been furnished to Purchaser.
 
2.6.  Merchant has not entered into a similar agreement with another company for
which any sums are still outstanding and, until the Purchased Amount is paid in
full, Merchant shall not entered into a similar agreement with another company.
 
3.  Covenants of Merchant.  Merchant hereby covenants and agrees with Purchaser
as follows:
 
3.1.  During the term of this Agreement, Merchant shall: (i) conduct its
business consistent with past practice; (ii) exclusively use Processor for the
processing of all of its credit card transactions; (iii) not take any action to
discourage the use of credit cards or to permit any event to occur which could
have an adverse effect on the use, acceptance or authorization of credit cards
for the purchase of Merchant’s goods and services; (iv) not amend, terminate or
otherwise change the Processor Agreement without the written consent of
Purchaser, which Purchaser may withhold in its sole discretion; (v) not take any
action that has the effect of causing the credit card or debt card processor
through which the major credit cards or debt cards are settled to be changed
from Processor to another credit card processor; (vi) not conduct its business
under any name other than that as first written above; (vii) not change its
place or places of business; (viii) not sell, dispose, convey or otherwise
transfer its business or assets without the express prior written consent of
Purchaser, which Purchaser may withhold in its sole discretion; (ix) not take
any action in violation of any of the covenants set forth in section 5.9 hereof,
including, without limitation, termination of the Merchant ACH Authorization
Form; and (x) in the event that Option 1 -The Control Account Option has been
elected, not take any action that has the effect of adversely impacting the
transfer of funds to or from the Control Account.    Merchant shall not breach
or default under the Processor Agreement and it shall immediately notify
Purchaser of any breach or default thereof and within five (5) days of the
receipt of any notice of a breach or default provide Purchaser with a copy
thereof.
 
3.2.  Merchant shall possess and maintain insurance in such amounts and against
such risks as are necessary to protect its business as determined by Purchaser
in its sole and absolute discretion, and shall show proof of such insurance upon
demand.  Merchant agrees to name Purchaser as a loss payee under Merchant’s
business personal property insurance and upon request Merchant will provide a
certificate of insurance showing that Purchaser is a loss payee on the insurance
policy.
 
3.3.  Merchant shall furnish Purchaser with all such information and any other
financial or other documentation as requested by Purchaser from time to
time.  Merchant will certify that any information, financial statements and any
other documents, copies of which have been furnished to Purchaser by Merchant,
are true and correct in all material respects, including without limitation
accurately portraying Merchant’s financial condition, results of operations and
cash flows.
 
4.  Events of Default and Remedies.
 
4.1.  The occurrence of any of the following events shall constitute an “Event
of Default” hereunder: (i) Merchant violates any term or covenant in this
Agreement; (ii) any representation or warranty by Merchant in this Agreement
proves to have been incorrect, false or misleading in any material respect when
made; (iii) Merchant admits in writing its inability to pay its debts, or makes
a general assignment for the benefit of creditors, or any proceeding is
initiated by or against Merchant seeking to adjudicate it bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, or composition of it or its
debts; (iv) Merchant suspends, dissolves or terminates its business, whether at
any one or all of its business locations; (v) Merchant sells all or
substantially all of its assets or equity; (vi) Merchant makes or sends notice
of any intended bulk sale or transfer by Merchant; (vii) Merchant uses a credit
card processing company other than the Processor without the prior written
consent of Purchaser, which Purchaser may withhold in its sole discretion;
(viii) Merchant changes its credit card processor without the prior written
consent of Purchaser, who can withhold consent in its sole discretion; (ix)
Merchant fails to conduct its business substantially in accordance with past
practice; (x) Merchant takes any action to discourage the use of credit cards
for the purchase of Merchant’s goods or services; (xi) Merchant performs any act
that reduces the value granted under this Agreement; (xii) Merchant defaults
under any of the terms, covenants and conditions of any other agreement with
Purchaser; or (xiii) in the event that Option 1 -The Control Account Option has
been elected, Merchant defaults under any of the terms, covenants and conditions
of the Account Control Agreement or any other agreement with Control Account
Bank.
 
4.2.  In the event that any of the representations and warranties of Merchant
set forth in Section 2 of this Agreement proves to have been incorrect, false or
misleading in any material respect when made, Purchaser, in addition to all
remedies available under law, shall be entitled to rescind this Agreement and
promptly after receipt of written notice of such rescission, Merchant shall
return the full amount of the Purchase Price to Purchaser in immediately
available funds less the amount of any cash actually received by Purchaser and
attributable to Future Receivables.
 
4.3.   In the event of a breach of any of the covenants contained in this
Agreement, Purchaser shall be entitled to all remedies available under
law.  Merchant agrees that in the event of a breach of any of the covenants
contained in Section 3.1 of this Agreement, Purchaser shall be entitled to, but
not limited to, (i) liquidated damages in an amount equal to 10% of the then
outstanding amount of the Purchased Amount still due and owing to Purchaser
(“Liquidated Damages”) and (ii) damages equal to the amount by which the cash
attributable to the Purchased Amount exceeds the amount of cash received from
the Future Receivables that have been previously delivered to Purchaser by
Merchant in accordance with the terms of this Agreement.  Merchant agrees that
the payment of Liquidated Damages is intended to reimburse the Purchaser for
costs, expenses and damages that Purchaser will incur due to a breach of the
covenants contained in Section 3.1 of this Agreement, which costs, expenses and
damages Merchant agrees cannot be quantified at this time. The imposition and
payment of Liquidated Damages shall not constitute a waiver of the Purchaser’s
rights with respect to the breach.
 
4.4.  This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Nevada without regard to principles of conflicts of laws.
Purchaser and Merchant each hereby irrevocably consent to the exclusive
jurisdiction of the Federal Court in the State of Nevada and the Clark County
District Court for any and all actions and proceedings arising hereunder.   If a
Dispute (defined below) arises between Purchaser and Merchant, either Purchaser
or Merchant may elect to arbitrate the Dispute rather than litigate the Dispute
in court.  “Dispute” means any dispute, claim or controversy between Purchaser
and Merchant that accrues before or after the date of this Agreement, whether
based in contract, statute, regulation, ordinance, tort, or any other legal or
equitable theory.  The party initiating the arbitration proceeding may select
from the following arbitration organizations, which will apply the appropriate
rules for commercial claims to arbitrate the Dispute: American Arbitration
Association (“AAA”), or National Arbitration Forum (“NAF”).
 
4.5.  Merchant shall indemnify Purchaser and hold Purchaser harmless from and
against all liabilities, losses, costs or expenses, including but not limited to
costs associated with the enforcement of rights under this Agreement, including
attorney’s fees and court costs, that Purchaser may suffer, incur or sustain to
the extent arising out of: (i) a breach by Merchant of its representations,
warranties, covenants or agreements set forth in this Agreement: or (ii) the
enforcement of Purchaser ’s remedies set forth above.
 
4.6.  To secure the performance of those obligations of Merchant arising under
Paragraph 3.1 of this Agreement, Merchant grants to Purchaser a continuing
security interest in the following property of Merchant: All accounts, chattel
paper, deposit accounts, documents, equipment, general intangibles, instruments,
personal property, assets, fixtures and inventory and in all proceeds of any of
the foregoing, all as such terms are defined in Article 9 of the Uniform
 
Commercial Code in effect from time to time in the State of Nevada, wherever
located, now or hereafter owned or acquired by Merchant.  Merchant understands
that Purchaser may file one or more UCC-1 financing statements in order to
perfect the security interest created hereby and pursuant to the UCC.  In
addition to perfecting Purchaser’s security interest, the UCC-1financing
statement shall also serve to evidence the sale to Purchaser of the Purchased
Amount of Future Receivables.  By execution below, Merchant hereby consents to
the filing of the UCC-1 financing statement for the purposes set forth herein,
whether filed prior to, concurrently with or after the sale of the Future
Receivables.
 
5.  Miscellaneous.
 
5.1.  No modification or amendment of any provision of this Agreement shall be
effective unless the same is in writing and signed by the parties hereto.
 
5.2.  All notices, requests, demands and other communications hereunder shall be
in writing and shall be delivered by certified mail, return receipt requested,
overnight delivery or hand delivery to the respective parties to this Agreement
at the addresses first set forth above.
 
5.3.  No failure on the part of Purchaser to exercise, and no delay in
exercising, any right under this Agreement shall operate as a waiver thereof, or
shall any single or partial exercise of any right under this Agreement preclude
any other or further exercise of any other right.  The remedies provided
hereunder are cumulative and not exclusive of any remedies provided by law or
equity.
 
5.4.  This Agreement shall be binding upon and inure to the benefit of Merchant,
Purchaser and their respective successors and assigns, except that Merchant
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of Purchaser, which consent may be withheld in
Purchaser 's sole discretion.  Purchaser reserves the right to assign this
Agreement with or without prior notice to Merchant.
 
5.5.  All representations, warranties and covenants herein shall survive the
execution and delivery of this Agreement and shall continue in full force and
effect until all obligations under this Agreement shall have been satisfied in
full and this Agreement is terminated.
 
5.6.  In the event that any one or more of the provisions contained in this
Agreement is adjudicated to be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired.
 
5.7.  The section headings in this Agreement are inserted for convenience of
reference only and are not intended to be part, or to affect the meaning or
interpretation, of this Agreement.
 
5.8. This Agreement, together with the Account Control Agreement (in the event
that Merchant has elected Option 1-The Control Account Option), contains the
entire agreement and understanding between Merchant and Purchaser and supersedes
all prior agreements and understandings relating to the subject matter hereof or
thereof.
 
5.9.  The undersigned Merchant authorizes its financial institution to pay and
charge Merchant’s account by electronic fund transfer any amounts payable to
Purchaser and to accept all credits and debits made to Merchant’s account by
electronic fund transfer as a result of any and all services contemplated under
this Agreement.  This authorization shall remain in effect until revoked in
writing by Merchant. The account of Merchant through which Purchaser may make
all debits and credits contemplated in this provision is identified in that
certain Merchant ACH Authorization Form attached hereto; Merchant shall use that
account as its primary business bank account for its business, it shall cause
all credit and debit card receivables to be deposited in that account and it
shall not change the account or move it to another institution without the prior
written consent of Purchaser. In the event that Merchant has elected Option
1-The Control Account Option, the foregoing sentence shall not apply to credit
and debit card receivables to be deposited in the Control Account.
 
5.10.  By signing this Agreement as a Limited Guarantor on behalf of Merchant
each Limited Guarantor assumes and guarantees only those obligations of Merchant
arising under Paragraph 3.1 of this Agreement and agrees to pay Purchaser any
damages that arise from Merchant’s breach of its obligations under Paragraph 3.1
of this Agreement.  This guarantee is unlimited, absolute and without condition,
and is binding upon each Limited Guarantor, the Limited Guarantor’s heirs, legal
representatives, successors and assigns.  Each Limited Guarantor hereby
authorizes inquiry into the Limited Guarantor’s personal and business financial
information, including, but not limited to, banking relationships, references
given, consumer reports and credit bureaus, and criminal and civil
matters.  Without limiting the generality of the preceding sentence, each
Limited Guarantor hereby authorizes Purchaser to obtain consumer and/or
investigative reports from one of more consumer reporting agencies about Limited
Guarantor.  Each Limited Guarantor acknowledges receiving a copy of this
Agreement and having read the terms of the Agreement, including without
limitation the guarantee set forth in this Paragraph, and the Limited
Guarantor’s signature below will serve as confirmation that the Limited
Guarantor understands all terms and conditions of this Agreement, including this
guarantee.
 
5.11. Merchant hereby authorizes inquiry into its business financial
information, including, but not limited to, banking relationships, references
given, consumer reports and credit bureaus, and criminal and civil
matters.  Without limiting the generality of the preceding sentence, Merchant
hereby authorizes Purchaser to obtain credit and/or investigative reports from
one of more reporting agencies about Merchant and its business. Merchant agrees
that Merchant shall permit (a) representatives of the Purchaser to visit and
inspect the properties of Merchant during business hours, and (b) upon 1
business days notice, representatives of Purchaser to (i) inspect and make
extracts from and copies of Merchant’s books and records and (ii) discuss with
Merchant its businesses, assets, liabilities, financial positions, results of
operations and business prospects.
 
Purchaser: GIA CAPITAL,
INC.                                    Merchant:    Landis Salons, Inc.
 
By: _____________________________________      By:   /s/  Richard Surber
 
  (Signature)                                                                                     (Signature)
 
Print Name: _______________________________   Print Name:   Richard Surber
 
 
 
Title: ____________________________________    Title:
_______CEO____________________________
 
 
 
Date:_____________________________________   Date:_______11.14.08
___________________________
 
 
 
Limited Guarantor(s):
 
/s/  Richard Surber
 
Print Name:    Richard Surber  Date:____11.14.08__________________________
 
                                                                Print Name:
___________________________________
 
                                                                Date:_________________________________________
 
By placing its initial next to the applicable statement below, Merchant hereby
elects either the Option 1 – The Control Account Option or Option 2 – The
Processor Split Option pursuant to the terms set forth in this Agreement.
 
__/s/____ Merchant hereby elects Option 1 – The Control Account Option
 
________Merchant hereby elects Option 2 – The Processor Split Option
 
 
 
 
 
 
 